DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 02/10/2022, concerning Application No. 16/230,168. The amendments to the claims filed on 02/10/2022 are acknowledged. Presently, Claims 1-14 remain pending.
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1 and 8, the prior art, such as the previously cited combination of Yamamoto (US 2016/0338674 A1) and Davis (US 2017/0209121 A1), as well as newly cited Freeman (US 2009/0016163 A1), discloses extracting a plurality of central signals from each aperture/scan.
However, the prior art does not teach or suggest wherein the ultrasonic imaging processing unit only extracts a central echo signal from the echo signal in each scan of the plurality of scans to form the channel signal, and according to an arrival time of the echo signal, each central echo signal of the N ultrasonic array elements in the channel signal is delayed and summed and no other echo signal of the ultrasonic signal of the N-1 ultrasonic array elements is delayed and summed to generate the modified channel signal, in combination with the other claimed elements.
The dependent Claims 2-7 and 9-14 are allowable due to their dependency on independent Claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793